Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Phil Articola on 03/11/2022. An email with proposed amendment was received later, which is attached hereto.

Amendments to the Claims
1.	(Currently Amended) A control method of a lidar sensor that includes a transmitter/receiver, a signal processing unit, and a mirror rotating unit, the method comprising:
receiving, by a control unit of the lidar sensor, operation timing information of a cleaning device;
checking, by the control unit, when or where the lidar sensor is covered by the cleaning device, based on the operation timing information;
determining, by the control unit, two or more of a plurality of lidar sensor operating methods that control one or more of the transmitter/receiver, the signal processing unit, and the mirror rotating unit in a different manner with respect to each other, which are stored, when a check result indicates that a current point of time or region corresponds to a point of time or region that the lidar sensor is covered by the cleaning device; and
not utilizing, by the control unit, a received signal for distance calculation, the received signal being detected at the point of time that the lidar sensor is covered, or calculating a distance using another received signal detected at a different point of time from the point of time that the lidar sensor is covered, according to the determined lidar sensor operating method,
wherein a first of the two or more methods is used when adaptive control of the mirror rotating unit is not possible, and wherein a second of the two or more methods is used to clean the lidar senor when intermittent control of the mirror rotating unit is possible.

6 (canceled)

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that the amended imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Claims 4 and 5 were rewritten to incorporate previously indicated allowable subject matters. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426